DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Lesage et al. (US 2016/0138830A1).
Lesage discloses in reference to claim:
20.  A water heater system comprising: a heating element 32/31;  a relay (within controller 24) configured to provide power to the heating element selectively;  and a control circuit 24 coupled between the relay and the heating element, the control circuit including an energizing terminal (the terminal can be read simply as an electrical connection) coupled to the heating element to provide driving power to the heating element through the relay (nature of a relay), and a microprocessor coupled to the energizing terminal, the control circuit configured to selectively energize the heating Suitable switching means 41 and 42, such as relays or other type 
circuit breakers, are controlled by the programmable controller 24 and also by the command signals from the utility 17 or the user person, to switch these resistive heating elements 31 and 32 "on" and "off" as required for energy management of the water heater.    


1.  A water heater receiving electrical power from an electrical grid 22, the water heater comprising: a heating element 32/31;  a relay (within controller 24) configured to provide power to the heating element ;  a controller 24 coupled to a temperature sensor 16’, the controller 24 configured to receive temperature signals from a temperature sensor 16’, receive electrical grid information from utility 27 via link 28;  send an activation signal to the relay based on the temperature signals, and output control signals to a control circuit (within controller 24) based on the received electrical grid information;  and the control circuit coupled between the relay and the heating element , the control circuit including an energizing terminal (the terminal can be read simply as an electrical connection) coupled to the heating element to provide driving power to the heating element through the relay, and a microprocessor coupled to the energizing terminal, the control circuit configured to receive the control signals from the controller, and selectively energize the heating element, through the energizing terminal, based on the control signals. 
 Lesage specifically discloses:
 However, as herein shown the connections 25 and 26 provides for the controller 24 to shut-off one or both of the resistive heating elements 16 and 18 based on the conditions of the power supply grid and has dictated by the utility 27 managing the power supply grid and forwarding command signals to the controller trough a communication link 28 which may be a cable connection or a wireless link.  The controller 24 cause the thermostatic controls or other switching devices to perform the switching function as received from the command signals.  The controller 24 includes a memory and a 
microprocessor or CPU operable to execute programming instructions or micro-control code associated with the water heater. Suitable switching means 41 and 42, such as relays or other type 
circuit breakers, are controlled by the programmable controller 24 and also by the command signals from the utility 17 or the user person, to switch these resistive heating elements 31 and 32 "on" and "off" as required for energy management of the water heater.    

2.  The water heater of claim 1, wherein the control signals from the controller 24 indicate when to output driving power to the heating element based on regulation signals received from a remote grid controller 27. 

 
3.  The water heater of claim 1, wherein the control circuit further includes an electronic switching device coupled to the energizing terminal, and wherein the microprocessor is configured to energize the heating element by controlling the electronic switching device based on the control signals from the controller. 
Lesage discloses: Suitable switching means 41 and 42, such as relays or other type circuit breakers, are controlled by the programmable controller 24 and also by the command signals from the utility 17 or the user person, to switch these resistive heating elements 31 and 32 "on" and "off" as required for energy management of the water heater.    
 

 
5.  The water heater of claim 1, wherein the water heater further includes the temperature sensor, and wherein the controller is configured to send the activation signal to the relay when the temperature signal from the temperature sensor is below a temperature threshold, and interrupt the activation signal to the relay when the temperature signal is greater than or equal to the temperature threshold.   Note that the only structural limitation is the temperature sensor, the remaining functional language describes the typical use of temperature sensors and is implied by Lesage. 
 
6.  The water heater of claim 5, wherein the heating element is a first heating 32element, and wherein the first heating element and the temperature sensor are positioned in a lower portion of the water heater, and further comprising a second heating element 31, and wherein the controller is further configured to control activation of the second heating element. 
 
 
8.  The water heater of claim 1, wherein the controller 24 includes a first controller and a second controller, the first controller is configured to receive the temperature signals from the temperature sensor, and send the activation signal to the relay based on the temperature signals, and the second controller is coupled to the first controller, and configured to receive electrical grid information from an external network, and output the control signals to the control circuit based on the received electrical grid information. 
Lesage discloses: Suitable switching means 41 and 42, such as relays or other type circuit breakers, are controlled by the programmable controller 24 and also by the command signals from the utility 17 or the user person, to switch these resistive heating elements 31 and 32 "on" and "off" as required for energy management of the water heater.    
 
9.  The water heater of claim 8, wherein the first controller includes a communication terminal (connected to line 28), and wherein a communication cable (line 28) within a protected conduit is coupled between the communication terminal and the second controller 27. 
 
Regarding claims 11-14, the above explanation applies mutatis mutandis.

15.  The method of claim 14, wherein activating the electronic switching device includes activating a bidirectional electronic switching device. Note that the bidirectional electronic switching device is considered to be encompassed within the “suitable switching means” as disclosed by Lesage as it is known to be such by those of skill in the art. 

 
16.  The method of claim 11, further comprising, sending, by the controller, a second activation signal to a second relay coupled to a second heating element of the water heater. Note Lesage teaches the control of both the heating elements 31 and 32 requiring individual signals through lines 45 and 46. 
 
17.  The method of claim 11, wherein the heating element 32 and the temperature sensor 20’ are positioned in a lower portion of the water heater. See the figures of Lesage.
 

 
19.  The method of claim 18, wherein removably connecting the second controller includes connecting the second controller to a port of the water heater, the port being connected to a communication terminal of the first controller. Note the use of the wireless signal decribed by Lesage would include a port (in the broadest sense—a receiver) connected to a communication terminal of the first controller.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10443894. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass a narrower scope than the instant claims by requiring “a heat sink positioned in a lower portion of the water heater, an electronic switching device mounted to the heat sink”.  It has been held that the narrow scope anticipates the broad. 



.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761